DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment of 07/28/2022 has been entered.
The specification and claims 1, 6–7, 10–15, and 19 are amended and claim 9 is cancelled due to the Applicant's reply of 07/28/2022.
Claims 1–8 and 10–20 are pending.

The objection to the specification as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 07/28/2022.  The rejection is withdrawn.
The rejection of claim 7 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement as set forth in the previous Office Action is withdrawn.
The rejection of claims 1–20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 07/28/2022.  The rejection is withdrawn.
The rejection of claim 14 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 07/28/2022.  The rejection is withdrawn.
The rejection of claims 1–3, 6, 15–16, and 19–20 under 35 U.S.C. 103 as being unpatentable over Li et al. US-20160043331-A1 ("Li") and the rejection of claims 17–18 under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 15 and further in view of Ma et al. US-20100237334-A1 ("Ma") as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 07/28/2022.  The rejection is withdrawn.
The rejection of claim 1–3, 6, 15–16, and 19–20 provisionally on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 16/015,723 as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 07/28/2022.  The rejection is withdrawn.
However, as outlined below, new grounds of rejection have been made.

Response to Arguments
Applicant’s arguments on pages 64–65 of the Remarks dated 07/28/2022 with respect to the rejection of claim 7 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement as set forth in the previous Office Action have been fully considered and in combination with consideration of specification paragraph [0054] has demonstrated support in specification are persuasive.  The rejection has been withdrawn.

Applicant’s arguments remaining of the reply dated 07/28/2022 with respect to the rejections as set forth in the previous Office Action have been considered but are moot because the rejections have been withdrawn.

However, as outlined below, new grounds of rejection have been made.

Claim Objections
Claim 14 is objected to because of the following informalities:  it is suggested for ease of reading that in claim 14 "wherein LAi has structures based on formula of" be replaced with  "wherein LAi has structures based on a formula of" and "wherein LBj has structures based on formula of" be replaced with  "wherein LBj has the following structures based on a formula of"
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Independent claim 14 requires "wherein the compound is selected from the group consisting of Compound Cz having formula (LAi)Pt(LBj) wherein LAi and LBj are selected from particular structure, including for example, 
    PNG
    media_image1.png
    133
    147
    media_image1.png
    Greyscale
and the claim recites "wherein the dashed lines indicate coordination to the metal M."  Because the dashed lines indicate coordination to the metal M, the Compound Cz would be hexa-coordinated (six bonds to the metal). 
Per MPEP 2164, the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation.  The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation Ltd. v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  Upon applying this test to claim 14, it is believed that undue experimentation would be required based on the evidence regarding each of the following factors:
	(B) The nature of the invention: The instant claim 14 is drawn to a platinum (Pt) metal complex (LAi)Pt(LBj) with two ligands, LAi and LBj, wherein each is selected from specific structures, and wherein based on these structure the compound would be hexa-coordinated (six bonds to the metal).
	(C) The state of the prior art: It is known that Pt cannot have six coordination bonds and be uncharged.
	(D) The level of one of ordinary skill: While one having ordinary skill could make and use a tetra-coordinated Pt complex that is uncharged, one having ordinary skill in the art would not be able to reasonably make a Pt complex with six coordination bonds wherein the Pt is uncharged without further guidance as it is known in the art that Pt cannot have six coordination bonds and be uncharged.
	(E) The level of predictability in the art: The number of bonds allowed to Pt to remain uncharged is well known in the art and very predictable.
	(F) The amount of direction provided by the inventor: The specification provides broad guidance on a Compounds Cz which has the formula (LAi)Pt(LBj), and specifies structures of LAi and LBj, which each have three dashed bonds indicating coordination to the metal.  As a results, the Pt in Compound Cz would be hexa-coordinated (six bonds to the metal).  However, the specification provides no further description of how to make a Pt complex with six coordination bonds wherein Pt is uncharged.
	(G) The existence of working examples: The specification does not provide any examples of Compounds Cz which has the formula (LAi)Pt(LBj) wherein the Pt is hexa-coordinated and uncharged.
	(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: While one having ordinary skill could make tetra-coordinated Pt complexes that are uncharged, one having ordinary skill in the art would not be able to reasonably predict how to form a Pt complex with six coordination bonds where the Pt is uncharged and such experimentation would take an immense amount of time because it is known that Pt cannot have six coordination bonds and be uncharged.  
Based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention of claim 14 without undue experimentation

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6–7 and 11–14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6: claim 6 recites "wherein the first ligand LA is selected from the group consisting of…" and lists several structures, for example, 
    PNG
    media_image2.png
    250
    219
    media_image2.png
    Greyscale
.  However, RA is not defined in claim 6, rendering the claim indefinite.
In claim 1, from which claim 6 depends, the ligand LA has a formula I 
    PNG
    media_image3.png
    181
    201
    media_image3.png
    Greyscale
.  
The substituent RB in the formulae of claim 6 appear to correspond to the substituent RA in Formula I of claim 1 and the substituent RA in the formulae of claim 6 appear to correspond to a substituent of variable R3 in Formula I of claim 1.
As such, it does not appear that the definition of RA in claim 1 applies to RA of claim 6.
For purposes of examination, RA in claim 6 will be interpreted to be defined as the general substituent of specification paragraph [0054].
Claims 7 and 12–14 are rejected as being dependent on indefinite claim 6.

Regarding claim 7: claim 7 recites "wherein the first ligand LA is selected from the group consisting of…" and lists several structure, for example, 
    PNG
    media_image4.png
    288
    243
    media_image4.png
    Greyscale
.  However, RA is not defined in claim 7, nor in claim 6 from which claim 7 depends, rendering the claim indefinite.
In claim 1, from which claim 7 depends indirectly, the ligand LA has a formula I 
    PNG
    media_image3.png
    181
    201
    media_image3.png
    Greyscale
.  
The substituent RB in the formulae of claim 7 appear to correspond to the substituent RA in Formula I of claim 1 and the substituent RA in the formulae of claim 7 appear to correspond to a substituent of variable R3 in Formula I of claim 1.
As such, it does not appear that the definition of RA in claim 1 applies to RA of claim 7.
For purposes of examination, RA in claim 7 will be interpreted to be defined as the general substituent of specification paragraph [0054].

Regarding claim 11: claim 11 recites "wherein the compound is selected from the group consisting of Compound Ax having the formula Ir(LAx)3, wherein x is an integer from 1 to 311…" However, in claim 1, from which claim 11 depends, the compound has the formula M(LA)x(LB)y(LC)z wherein x is 1, 2, or 3, y is 1 or 2, and z is 0, 1, or 2, which means that at least one LB must be present. Therefore, it is unclear how Compound Ax of claim 11 may meet the formula of M(LA)x(LB)y(LC)z.
For purposes of examination, the claim will be interpreted such that the compound may not be selected from the group consisting of Compound Ax.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 11: claim 11 recites "wherein the compound is selected from the group consisting of Compound Ax having the formula Ir(LAx)3, wherein x is an integer from 1 to 311…" However, in claim 1, from which claim 11 depends, the compound has the formula M(LA)x(LB)y(LC)z wherein x is 1, 2, or 3, y is 1 or 2, and z is 0, 1, or 2, which means that at least one LB must be present. Therefore, claim 11 fails to include all the limitations of the claim upon which it depends.

Regarding claim 14: claim 14 recites "wherein the compound is selected from the group consisting of Compound Cz having formula (LAi)Pt(LBj) wherein LAi and LBj are selected from particular structure, including for example, 
    PNG
    media_image1.png
    133
    147
    media_image1.png
    Greyscale
and the claim recites "wherein the dashed lines indicate coordination to the metal M."  Because the dashed lines indicate coordination to the metal M, the Compound Cz would be hexa-coordinated (six bonds to the metal), but claim 12, from which claim 14 depends, recites a tetra-coordinated compound (four bonds to the metal).  Therefore, claim 14  fails to further limit the subject matter of the claim upon which it depends and fails to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1–5, 8, 10, and 15–20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 	The closest prior art, exemplified by Li et al. US-20160043331-A1 ("Li"), teaches a device comprising a compound of a formula A-7 (¶ [0109])
    PNG
    media_image5.png
    266
    242
    media_image5.png
    Greyscale
 (¶ [0109], page 9) and teaches specific examples of the compound including 
    PNG
    media_image6.png
    353
    341
    media_image6.png
    Greyscale
(¶ [0218], page 71).  However, Li does not teach a compound of the claimed formula M(LA)x(LB)y(LC)z wherein LA has the claimed Formula I, LB is a bidentate ligand, x is 1, 2, or 3, and y is 1 or 2 as claimed.  Further, the prior art does not provide a reason to modify the compound of Li such that it comprises a bidentate ligand in addition to the ligand of Formula I to arrive at claimed compound.
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
/E.M.D./Examiner, Art Unit 1786